717 S.E.2d 559 (2011)
Roger STEVENSON
v.
N.C. DEPARTMENT OF CORRECTION.
No. 261A11.
Supreme Court of North Carolina.
August 25, 2011.
Roger Stevenson, for Stevenson, Roger.
Christina S. Hayes, Associate Attorney General, for N.C. Department of Correction.
Adrian Dellinger, Associate Attorney General, for N.C. Department of Correction.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff-Appellant on the 22nd of June 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal *560 for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.